 


110 HR 2797 IH: To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to establish a National White Collar Crime Center grants program for purposes of improving the identification, investigation, and prosecution of certain criminal conspiracies and activities and terrorist conspiracies and activities.
U.S. House of Representatives
2007-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 2797 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2007 
Mr. Scott of Virginia (for himself, Mr. Forbes, Mr. Conyers, and Mr. Smith of Texas) introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to establish a National White Collar Crime Center grants program for purposes of improving the identification, investigation, and prosecution of certain criminal conspiracies and activities and terrorist conspiracies and activities. 
 
 
1.Authorization and Expansion of National White Collar Crime Center 
(a)In generalTitle I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et seq.) is amended— 
(1)by redesignating part X, as added by section 623 of Public Law 109–248, as part JJ; and 
(2)by adding at the end the following new part: 
 
KKNational White Collar Crime Center grants 
3021.Establishment of grants program 
(a)AuthorizationThe Director of the Bureau of Justice Assistance is authorized to make grants and enter into contracts with State and local criminal justice agencies and nonprofit organizations for the purpose of improving the identification, investigation, and prosecution of certain criminal activities. 
(b)Certain criminal activities definedFor purposes of this part, the term certain criminal activity means a criminal conspiracy or activity or a terrorist conspiracy or activity that spans jurisdictional boundaries, including the following: 
(1)Terrorism. 
(2)Economic crime. 
(3)High-tech crime, also known as cyber crime or computer crime, including internet-based crime against children and child pornography. 
(c)Criminal justice agency definedFor purposes of this part, the term criminal justice agency, with respect to a State or a unit of local government within such State, includes a law enforcement agency, a State regulatory body with criminal investigative authority, and a State or local prosecution office to the extent that such agency, body, or office, respectively, is involved in the prevention, investigation, and prosecution of certain criminal activities.  
3022.Authorized programsGrants and contracts awarded under this part may be made only for the following programs, with respect to the prevention, investigation, and prosecution of certain criminal activities: 
(1)Programs to provide a nationwide support system for State and local criminal justice agencies. 
(2)Programs to assist State and local criminal justice agencies to develop, establish, and maintain intelligence-focused policing strategies and related information sharing. 
(3)Programs to provide training and investigative support services to State and local criminal justice agencies to provide such agencies with skills and resources needed to investigate and prosecute such criminal activities and related criminal activities. 
(4)Programs to provide research support, to establish partnerships, and to provide other resources to aid State and local criminal justice agencies to prevent, investigate, and prosecute such criminal activities and related problems. 
(5)Programs to provide information and research to the general public to facilitate the prevention of such criminal activities. 
(6)Programs to establish National training and research centers regionally, including within Virginia, Texas, and Michigan, to provide training and research services for State and local criminal justice agencies. 
(7)Any other programs specified by the Attorney General as furthering the purposes of this part. 
3023.ApplicationTo be eligible for an award of a grant or contract under this part, an entity shall submit to the Director of the Bureau of Justice Assistance an application in such form and manner, and containing such information, as required by the Director. 
3024.Rules and regulationsNot later than 180 days after the date of the enactment of this part, the Director of the Bureau of Justice Assistance shall promulgate such rules and regulations as are necessary to carry out this part, including rules and regulations for submitting and reviewing applications under section 3023..  
(b)Authorization of appropriationSection 1001(a) of such Act (42 U.S.C. 3793) is amended by adding at the end the following new paragraph: 
 
(26)There is authorized to be appropriated to carry out part KK— 
(A)$25,000,000 for fiscal year 2008; 
(B)$28,000,000 for fiscal year 2009; 
(C)$31,000,000 for fiscal year 2010; 
(D)$34,000,000 for fiscal year 2011; 
(E)$37,000,000 for fiscal year 2012; and 
(F)$40,000,000 for fiscal year 2013.. 
 
